                                         Case 5:17-cv-00220-LHK Document 1149 Filed 01/06/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION, et al.,                    Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                           ORDER VACATING PORTIONS OF
                                                                                              SEALING ORDER, ECF NO. 1100,
                                  14             v.                                           REGARDING PEGATRON AND
                                                                                              WISTRON AND HUAWEI AND
                                  15     QUALCOMM INCORPORATED, et al.,                       ORDERING PEGATRON AND
                                                                                              WISTRON AND HUAWEI TO REFILE
                                  16                    Defendants.                           SEALING MOTIONS
                                  17

                                  18
                                              On January 3, 2019, the Court entered an order sealing various portions of documents
                                  19
                                       relating to Pegatron and Wistron and Huawei (collectively, “third parties”). ECF No. 1100. Upon
                                  20
                                       further reflection, the Court finds that sealing these documents does not meet the compelling
                                  21
                                       reasons standard for sealing. The Ninth Circuit has held, and this Court has previously ruled, that
                                  22
                                       “pricing terms, royalty rates, and guaranteed minimum payment terms” of patent licensing
                                  23
                                       agreements plainly constitute trade secrets, and are thus sealable. In re Elec. Arts, Inc., 298 F.
                                  24
                                       App’x 568, 569 (9th Cir. 2008). Thus, the Court VACATES its sealing order relating to the
                                  25
                                       following documents, and ORDERS Pegatron and Wistron and Huawei to file narrowly-tailored
                                  26
                                  27                                                      1
                                       Case No. 17-CV-00220-LHK
                                  28   ORDER VACATING PORTIONS OF SEALING ORDER, ECF NO. 1100, REGARDING PEGATRON AND
                                       WISTRON AND HUAWEI AND ORDERING PEGATRON AND WISTRON AND HUAWEI TO REFILE
                                       SEALING MOTIONS
                                         Case 5:17-cv-00220-LHK Document 1149 Filed 01/06/19 Page 2 of 2




                                   1   sealing motions for the following documents:

                                   2              •   JX0042 (ECF No. 1084-5)—Pegatron and Wistron

                                   3              •   JX0053 (ECF No. 1084-2)—Pegatron and Wistron

                                   4              •   JX-022 (Exhibit 3 to ECF No. 1089)—Huawei

                                   5              •   JX-027 (Exhibit 4 to ECF No. 1089)—Huawei

                                   6              •   JX-097 (Exhibit 5 to ECF No. 1089)—Huawei

                                   7              •   JX-098 (Exhibit 6 to ECF No. 1089)—Huawei

                                   8   Pegatron and Wistron and Huawei shall have until January 8, 2019 to refile sealing requests for

                                   9   the above documents, or else the Court will deny their sealing motions with respect to the above

                                  10   documents with prejudice.

                                  11   IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: January 6, 2019

                                  14                                                  ______________________________________
                                                                                      LUCY H. KOH
                                  15                                                  United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27                                                   2
                                       Case No. 17-CV-00220-LHK
                                  28   ORDER VACATING PORTIONS OF SEALING ORDER, ECF NO. 1100, REGARDING PEGATRON AND
                                       WISTRON AND HUAWEI AND ORDERING PEGATRON AND WISTRON AND HUAWEI TO REFILE
                                       SEALING MOTIONS
